DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2022 has been entered.

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 09/22/2021, 11/18/2021, and 02/17/2022 comply with the provisions of 37 CFR 1.97.  Accordingly, the examiner considered the information disclosure statements.

Response to Amendment
The amendments on 12/15/2021 have been entered.  The 103 rejections on claims 1-5, 8, and 9 have been withdrawn base on response dated 12/15/2021.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen G. Adrian (Reg. No. 32,878) on 05/19/2022.
The application has been amended as follows: 
	Claim 8: A light transmitting electrically conductive film for being used in the electrochromic light adjusting member 
a transparent substrate and a light transmitting electrically conductive layer,
wherein the light transmitting electrically conductive layer sequentially includes, from the transparent substrate, a first indium-based electrically conductive oxide layer, a metal layer, and a second indium-based electrically conductive oxide layer, and both of the first indium-based electrically conductive oxide layer and the second indium-based electrically conductive oxide layer are an amorphous film,
	wherein the transparent substrate is a flexible film, and
	wherein the light transmitting electrically conductive film is bendable.


Allowable Subject Matter
The claims 1-5, 8, and 9 are allowed based on the arguments set forth in the Applicant’s Response to Office Action filed 12/15/2021, specifically pages 6-7.
In addition, the following is an examiner’s statement of reasons for allowance: 
The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 USC 102 or 103 would be improper.

Regarding claim 1, the closest prior art Neuman US 20070206263 teaches 
an electrochromic light adjusting member sequentially (figures 3 and 4) comprising,
	a transparent substrate (transparent substrate 112), a light transmitting electrically conductive layer (transparent conductive electrode 128), and an electrochromic light adjusting layer (electrochromic medium 126),
	wherein the light transmitting electrically conductive layer (128) sequentially includes a first indium-based electrically conductive oxide layer, a metal layer, and a second indium-based
electrically conductive oxide layer (paragraph [0056] teaches transparent conductive material 128 includes an insulator 131, a metal layer 133 and an insulator layer 135; insulator 131 proximate the second surface 112b, a metal layer 133, and an insulator layer 135 proximate the electrochromic medium 126 and claim 51 teaches transparent electrode layer 128 includes a first insulator layer and the second insulator layer can comprise ITO).
	However, regarding claim 1, the prior art Neumann taken either singly or in combination fails to anticipate or fairly suggest the  electrochromic light adjusting member is configured to have both of the first indium-based electrically conductive oxide layer and the second indium-based electrically conductive oxide layer are an amorphous film, wherein the transparent substrate is a flexible film, and wherein the electrochromic light adjusting member is bendable, in combination with all other claim limitations of claim 1.
With respect to claims 1-5 and 9, these claims depend on claim 1 and are allowable at least for the reasons stated supra.

Regarding claim 8, the closest prior art Neuman US 20070206263 teaches 
	a light transmitting electrically conductive film (transparent conductive electrode 128) for being used in the electrochromic light adjusting member (figures 3 and 4) sequentially comprising,
	a transparent substrate (transparent substrate 112) and a light transmitting electrically conductive layer (128),
wherein the light transmitting electrically conductive layer (128) sequentially includes, from the transparent substrate, a first indium-based electrically conductive oxide layer, a metal layer, and a second indium-based electrically conductive oxide layer (paragraph [0056], teaches transparent conductive material 128 includes an insulator 131, a metal layer 133 and an insulator layer 135; insulator 131 proximate the second surface 112b, a metal layer 133, and an insulator layer 135 proximate the electrochromic medium 126 and claim 51 teaches  transparent electrode layer 128 includes a first insulator layer and the second insulator layer can comprise ITO).
However, regarding claim 8, the prior art Neumann taken either singly or in combination fails to anticipate or fairly suggest a light transmitting electrically conductive film for being used in the electrochromic light adjusting member is configured to have both of the first indium-based electrically conductive oxide layer and the second indium-based electrically conductive oxide layer are an amorphous film, wherein the transparent substrate is a flexible film, and wherein the light transmitting electrically conductive film is bendable, in combination with all other claim limitations of claim 8.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY A DUONG/Patent Examiner, Art Unit 2872                                                                                                                                                                                                        


/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872